              Case 6:20-bk-02328-KSJ           Doc 22      Filed 11/20/20   Page 1 of 2




                                          ORDERED.
         Dated: November 20, 2020




                               UNITED STATES BANKRUPTCY COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO DIVISION

In re:                                                                 Case No.: 20-bk-02328-KSJ
                                                                       Chapter 7
LANDON MCKENZIE BRADY

Debtor.
                                                  /

    ORDER GRANTING TRUSTEE’S MOTION TO APPROVE SALE OF ESTATE’S
     INTEREST IN NON-EXEMPT REAL ESTATE IN LEE COUNTY, FLORIDA

          This case came before the Court on Trustee’s Motion for Order Approving Sale of

Estate’s Interest in Non-Exempt Real Estate in Orange County, Florida, dated October 22, 2020,

(docket no. 21). Said Motion was served on all interested parties and no response has been

received by the Court. Therefore, the Court considers the matter to be unopposed and having

reviewed the Motion, the file, and being otherwise apprised of the matter, determined that the

requested relief is in the best interests of the estate.

          Accordingly, it is

          ORDERED that the Trustee’s Motion for Order Approving Sale of Estate’s Interest in

Non-Exempt Real Estate in Lee County, Florida, is granted, and the Trustee is authorized to sell

the estate’s interest in said property, as follows:

1. The property to be sold is more particularly described as:
               Lot (s) 3 and 4, Block 652, Cape Coral Unit 21, according to the map or plat
            Case 6:20-bk-02328-KSJ          Doc 22      Filed 11/20/20     Page 2 of 2




             thereof, as recorded in Plat Book 13, Page(s)149 through 173, inclusive, of the
             Public Records of Lee County, Florida

             Parcel ID No. 14-22-29-0160-14-040
             a/k/a 1304 Southeast 26th Terrace, Cape Coral, Florida

3. The property shall be sold to the following buyer for the sales price indicated:

Lizaida Bello Matthews,                       Sales Price:
Southwest 161 St, Miami Florida               $220,000.00

4. The Trustee has represented that no closing costs are to be paid by the Estate and has obtained

short sale approval from the mortgage holder who has authorized the following to be paid from

the sales price : normal closing costs, realtor fees and costs, sums necessary to satisfy an existing

mortgage, prorated 2020 real estate taxes, delinquent homeowners association dues, and

bankruptcy estate carve out as described in the Motion.

5. Trustee is authorized to transfer title to the property by Trustee’s Deed, conveying the interest

of the estate, subject to current taxes, assessments, zoning, restrictions, and other requirements

imposed by governmental authorities, restrictions and other matters appearing on the plat or

otherwise common to the subdivision, and public utility easements of record.

6. The Estate shall provide to buyer, a certified copy of the Order approving sale, certified copy

of Notice of Commencement and certified copy of docket, reflecting no objection to the sale, or

if any, that said objections have been overruled by Court Order.

7. The 14-day stay pursuant to Rule 6004(h) is hereby waived.

Trustee Arvind Mahendru is directed to serve a copy of this order on interested parties
and file a proof of service within 3 days of entry of the order.
